 



EXHIBIT 10.1
Haights Cross Communications, Inc.
Separation and Release Agreement
     On August 24, 2007 this Separation and Release Agreement (the or this
“Release Agreement”) by and between Peter J. Quandt (“Employee”), on the one
hand and Haights Cross Communications, Inc. (the “Company”) on the other hand,
is presented to Employee. This Release Agreement, executed on the date specified
below (the date of execution by the Employee hereinafter referred to as the
“Execution Date”), shall be in full force and effect as of the Effective Date
(as defined below).
RECITAL
     WHEREAS, Employee and Company desire to reach a mutual understanding and
acceptance of the terms and conditions related to Employee’s separation from
employment with Company;
     WHEREAS, Employee and Company have entered into that certain Employment
Agreement dated January 31, 2007 (the “Employment Agreement”);
     WHEREAS, Employee and Company entered into a certain Noncompetition
Agreement, dated January 31, 2007 (the “Noncompetition Agreement”);
     WHEREAS, Employee and Company entered into a certain Management Stock
Purchase Agreement, dated August 10, 2007 ( the “Stock Purchase Agreement”),
pursuant to which Employee purchased 225,000 shares of the common stock, $.001
par value, of Company (the “Employee Stock”);
     WHEREAS, on or about August 10, 2007 a recapitalization of the equity of
Company was effectuated as a result of which Employee was issued 78,736 shares
of the common stock, $.001 par value, of Company (the “PJQ Stock”)
     WHEREAS, Employee and Company are parties to a certain Shareholders
Agreement, dated August 10, 2007 (the “Shareholders Agreement”).
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained it is hereby agreed as follows:
     1. Employee shall cease to be an employee of Company as of August 24, 2007
(the “Separation Date”) and shall execute and deliver a letter of resignation to
the Company in the form attached as Exhibit A hereto and dated the Separation
Date.

 



--------------------------------------------------------------------------------



 



     2. In consideration of Employee’s accepting and not revoking this Release
Agreement:
     (a) Company shall pay Employee a lump sum of $2,583,954.76 upon expiration
of the revocation period described in Section 20 and shall pay Executive $62,500
each month following the Separation Date for twenty (20) months in accordance
with Section 3 of the Noncompetition Agreement and the terms therein, which
amounts would not be due him if he did not execute this Release Agreement. If
there is any inconsistency between the Employment Agreement and this Release
Agreement, this Release Agreement shall control. The payments indicated in this
Section 2 hereof shall be net of all other withholdings required by law,
including, without limitation, applicable federal and state taxes and shall be
in lieu of, and full satisfaction thereof, any and all payments due pursuant to
Section 3 of the Employment Agreement.
     (b) As of the Effective Date, all of the Employee Stock shall be deemed to
be “Vested Shares” as such term is defined under the Stock Purchase Agreement.
If there is any inconsistency between this Release Agreement and the Stock
Purchase Agreement, this Release Agreement will control; provided, however, that
nothing herein shall supersede or modify the provisions of Sections 4(b) and 5,
respectively, of the Stock Purchase Agreement. Notwithstanding any other
provision contained herein, Employee is not waiving or releasing any of the
rights of Employee in the Employee Stock or the PJQ Stock.
     3. Employee agrees that Company is authorized to open any and all business
mail addressed to Employee at Company’s address. Employee further understands
that the Company will not be responsible for forwarding mail.
     4. (a) In consideration for, among other things, the payments to be made
pursuant to Section 2 (a) above and the vesting of the Employee Stock pursuant
to Section 2 (b) above, Employee, for himself, his agents, legal
representatives, assigns, heirs, distributes, devisees, legatees,
administrators, personal representatives and executors (collectively, the
“Releasing Parties”), hereby releases and discharges the Company and its present
and past subsidiaries and affiliates, its and their respective successors and
assigns, and the present and past shareholders, officers, directors, employees,
agents and representatives of each of the foregoing (collectively, the
“Releasees”), from any and all claims, demands, actions, liabilities and other
claims for relief and remuneration whatsoever, whether known or unknown, from
the beginning of the world to the date Employee signs this Release Agreement,
excluding any and all claims, demands, actions, liabilities and other claims for
relief and remuneration under the Employment Agreement and Noncompetition
Agreement, but otherwise including, without limitation, any claims arising out
of or relating to Employee’s employment with and termination of employment from
the Company, for wrongful discharge, for breach of contract, for discrimination
or retaliation under any federal, state or local fair employment practices laws,
including, Title VII of the Civil Rights Act of 1964 (as amended by the Civil
Rights Act of 1991), the Family and Medical Leave Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, for defamation or
other torts, for wages, bonuses,

 



--------------------------------------------------------------------------------



 



incentive compensation, stock, stock options, vacation pay or any other
compensation or benefit and any claims under any tort or contract (express or
implied) theory, and any of the claims, matters and issues which could have been
asserted by the Releasing Parties against the Released Parties in any legal,
administrative or other proceeding in any jurisdiction.
     (b) Employee further agrees not to seek or accept any damages or relief for
his own benefit, including attorneys’ fees or costs, with respect to any claims
released by the language above; however, Employee shall have the right to seek
recovery of any costs incurred, including attorney fees and costs, in enforcing
his rights under the Employment Agreement and Noncompetition Agreement in
accordance with Section 12 of the Employment Agreement.
     5. It is understood and agreed that, with the exception of all obligations
of the Company under the Employment Agreement, the Noncompetition Agreement, the
Stock Purchase Agreement, the Shareholders Agreement and this Release Agreement,
and the rights of Employee to the Employee Stock and the PJQ Stock, all which
shall remain fully binding and in full effect subsequent to the execution of
this Release Agreement, the release set forth in the preceding Section is
intended as and shall be deemed to be a full and complete release of any and all
claims that Employee or Releasing Parties may or might have against Releasees,
or any of them, arising out of any occurrence arising on or before the Execution
Date and said release is intended to cover and does cover any and all future
damages not now known to Employee or which may later develop or be discovered,
including all causes of action therefore and arising out of or in connection
with any occurrence arising on or before the Execution Date.
     6. By signing and returning this Release Agreement, Employee acknowledges
that Employee:
     (a) has carefully read and fully understands the terms of this Release
Agreement;
     (b) is entering into this Release Agreement voluntarily and knowing that
Employee is releasing claims that Employee has or believes Employee may have
against the Releasees; and
     (c) has obtained advice of counsel with respect to the negotiation and
execution of this Release Agreement.

 



--------------------------------------------------------------------------------



 



  7.
     (a) Employee agrees to return all Company property in Employee’s possession
to Company immediately, except as otherwise provided in the Employment
Agreement. Employee acknowledges receipt and agrees to the terms of the Notice
on Conclusion of Employment, attached hereto as Exhibit B. The terms of
Exhibit B are incorporated herein and any violation of Exhibit B shall be deemed
a material violation of this Release Agreement.
     (b) Should Employee violate any of his obligations under paragraph 7(a) of
this Release Agreement, or his obligations under Section 6 of his Employment
Agreement or Section 2 of his Noncompetition Agreement, the Company may cease
making payments and continuing benefits to the extent provided in the Employment
Agreement and Noncompetition Agreement without in anyway affecting the
continuing validity of the release set forth in paragraph 4 of this Release
Agreement. Employee agrees that restrictions contained in paragraph 7(a)
(including Exhibit B) are necessary to protect the business of the Company and
are considered reasonable for such purposes. Employee agrees that any breach of
any provision of paragraph 7(a) (including Exhibit A), Section 6 of the
Employment Agreement or Section 2 of the Noncompetition Agreement may cause the
Company substantial and irreparable damages which are difficult to measure.
Therefore, in the event of any such breach or threatened breach, Employee agrees
that, in addition to all other rights and remedies, the Company shall have the
right to immediate injunctive relief.
     8. Employee and Company will use their best efforts to ensure that the
certificate or certificates evidencing the Employee Stock and the PJQ Stock, or
replacement certificates therefore are delivered to Employee within 10 business
days after the Effective Date; subject to the Employee either returning to the
Company the previously issued stock certificates representing the Employee Stock
and the PJQ Stock or, in lieu thereof, executing and delivering an Affidavit of
Loss. There are no requirements that the Employee Stock be subject to any
escrow.
     9. Employee hereby agrees that he shall support the Company in public
statements and in dealings with third parties, and will refrain from making any
derogatory or false statements with respect to the Company or any of its
officers, directors, employees, advisors, customers, shareholders or other
related or affiliated parties or any other Releasees. Company hereby agrees that
it shall direct its officers, directors, employees, advisors, shareholders or
other related or affiliated parties to support Employee in public statements and
in dealings with third parties, and to refrain from making any derogatory or
false statements with respect to Employee.
     10. Employee agrees and understands that neither the content nor the
execution of this Release Agreement shall constitute or be construed as any
implied or actual admission by Company of any liability to or of the validity of
any claim by Employee that the Company engaged in any wrongdoing.

 



--------------------------------------------------------------------------------



 



     11. Employee hereby represents and agrees that in entering into this
Release Agreement, Employee has relied solely upon Employee’s own judgment,
belief and knowledge and Employee’s own legal and other professional advisors
and that no statement made by or on behalf of Company has in any way influenced
Employee in such regard.
     12. As soon as practical after the execution of this Agreement, the Company
shall issue a press release in the form attached hereto as Exhibit C or in such
other form as agreed to by Employee and the Company.
     13. Employee hereby represents and warrants to Company that Employee has
not assigned any claim that Employee may or might have against Company, from
which the Company would otherwise be released pursuant to this Release
Agreement, to any third party.
     14. In the event of any conflict between this Release Agreement and the
Employment Agreement, the Noncompetition Agreement, the Stock Purchase
Agreement, the Shareholders Agreement, or any other agreement to which either
Company, or any affiliates of the Company and Employee are a parties, the
provisions of this Release Agreement shall prevail.
     15. Each party shall pay its own attorneys’ fees, costs and expenses
related to this Release Agreement, except as provided in paragraph 4(b).
     16. This Release Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflict of
laws principles.
     17. It is agreed by each of the parties hereto that they have read the
above and fully understand the terms of this Release which they voluntarily
execute in good faith and deem to be a full and equitable settlement of this
matter.
     18. The provisions of this Release Agreement are severable. If any
provision of this Release Agreement is declared invalid or unenforceable, any
court of competent jurisdiction reviewing such provision shall enforce the
provision to the maximum extent permissible under applicable law. Any ruling
will not affect the validity and enforceability of any other provision of the
Release Agreement.
     19. For a period of ninety (90) days after the Separation Date, Employee
shall be granted access to the Company telephone currently used by Employee
(914-289-9410 ) and the Company shall forward all personal emails received by
Company to an email account designated by Employee.
     20. Employee acknowledges that he has been given the opportunity to
consider this Release Agreement before signing it. For a period of seven
(7) days from the date Employee signs this Release Agreement, Employee has the
right to revoke this Release Agreement by written notice to the undersigned.
This Release Agreement shall not

 



--------------------------------------------------------------------------------



 



become effective or enforceable until the expiration of the revocation period.
This Release Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date”).
     21. Company shall provide Employee with a certification from the Corporate
Secretary certifying (i) that the Board of Directors has authorized Executive
Vice President and Chief Financial Officer to execute this Release Agreement on
behalf of the Company and (ii) the Resignation has been accepted by the Board of
Directors.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company and Employee have executed and delivered this
Release Agreement as of the date first written above.

                /s/ Peter J. Quandt       Peter J. Quandt              HAIGHTS
CROSS COMMUNICATIONS, INC.
      By:   /s/ Paul J. Crecca         Paul J. Crecca, its duly authorized
Executive        Vice President and Chief Financial Officer       

 